Title: To Benjamin Franklin from the Chevalier Dubuysson, 21 November 1781
From: Dubuysson des Aix, Charles-François, chevalier
To: Franklin, Benjamin


Monsieur
Paris Ce 21. 9bre. 1781
Avant mon départ de phidelphie Mr. Lauvel [Lovell] m’avoit chargé de trés gros paquet pour votre Exellence. Mr. Pethers [Peters] et Mr. Jenifer et plusieurs autres dans toutes ils avoient La bonté de vous Rendre Compte de la maniere dont j’ay Servi dans la merique depuis Cinq ans, Le Congré a bien voulu aussy me recommander directement aux Ministres de france faveur d’autant plus grande que je suis le premier Etranger pour qui il a Bien voulu faire Ecrire a Mrs. de Castries et de segur.
L’Etat de la Caroline du Nord Satisfait de ma maniere de Servir et voulant me dedomager des quatres Blessures que j’ay m’a bien voulu honorer du titre de brigadier général de Ses Troupes.
Ajant été Echangé par la flotte francaise je Suis parti de Philadelphie Le 24. Septembre, muni de toutes Ses recommandations j’avoit Lieu desperer dêtre vû icy avec plaisir, mais le vaisseau le franclain dans lequel jétoit passager ajant Eté conduit en angleterre jay été obligé de jetter tout mes paquet a la mer Exepté les lettres de recommandation pour Les ministres, Le Reservé du Congré, qui me Concerne et La lettre que j’ay lhonneur de vous envoyer.
J’auray Lhonneur de vous faire ma Cour Le plus tot possible et Entrer dans toutes les détails que vous pouvés désirer vous demander votre appuy auprés des Ministres et vous assurer du profond respect avec lequel j’ay lhonneur dêtre Votre Exellence Votre trés humble et trés obeissant Serviteur /.
Le Chr. Dubuysson
D: franclain

Mon adresse chez Made. La Mise. De Monestoy rue de Bourbon fg. St. germain.
  Jay laissé Mr. Bitche [Bache?] Beaucoup mieux portant

 
Addressed: His Excellency / Doctr Franklin / Versaille
Notation: Le Chev. de Buysson Nov. 21. 1781
